Citation Nr: 1708914	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  11-15 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric condition with symptoms of night sweats and nausea.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a disability manifested by dizziness and fainting.

4.  Entitlement to service connection for a disability manifested by shortness of breath.

5.  Entitlement to service connection for a right foot condition.

6.  Entitlement to service connection for a kidney condition.




REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to April 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a hearing before the undersigned in October 2016.  The transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts entitlement to service connection for an acquired psychiatric condition, hypertension, a disability manifested by dizziness and fainting, a disability manifested by shortness of breath, a right foot condition and a kidney condition.  

Specifically, the Veteran contends that the issues of an acquired psychiatric condition, hypertension, a disability manifested by dizziness and fainting, a disability manifested by a shortness of breath and a right foot condition are directly related to service.  Alternatively, the Veteran asserts that hypertension is secondary to his claimed acquired psychiatric condition.  He contends that his kidney condition and a disability manifested by dizziness and fainting were caused by his claimed hypertension.  Further, he contends that a disability manifested by shortness of breath is secondary to his kidney condition, including medications for such.  See Veteran's statement dated September 26, 2007, October 2010 decision review officer hearing transcript, October 2016 Board hearing transcript.  Lastly, the Veteran asserts that he was exposed to herbicide agents while training at Fort McClellan, Alabama in 1968 as the substance was stored there.  See Veteran's statements received January 27, 2016 and April 2, 2016.  

The records indicate a current diagnosis of hypertension, a kidney condition, and a right foot injury.  Although there is no associated diagnosis, there are documented symptoms of dyspnea on exertion and dizziness.  See e.g., private treatment records dated June 9, 2006 (end stage renal disease, hypertension), January 18, 2007 (dyspnea on exertion), October 5, 2010 private physician's letter (dizziness) and February 21, 2015 (right foot pain, foot sprain).  Further, the Board observes that the record does not contain a current diagnosis or treatment of any acquired psychiatric condition such as depression, however; the Veteran is competent to report that he is currently being treated for depression by the VA, which was communicated in his October 2016 Board hearing.   

For the Veteran's acquired psychiatric condition, the Veteran's service treatment records (STRs) reflect multiple instances of psychiatric treatment, including a 28 day hospitalization for psychiatric evaluation.  See e.g., STR dated January 15, 1970.  The Veteran was recommended to be discharged from service due to a diagnosis of an emotionally unstable personality.  Of note, it appears the Veteran was initially treated for flashbacks secondary to drug use which occurred prior to service, though the Veteran contends that the drug use was actually in-service.  See February 10, 1970 examination and Veteran's statement received January 27, 2016.  The Veteran testified that post-service psychiatric treatment began in 1971 with a physician who is now deceased.  In approximately 1996 he sought treatment with another physician and treatment with VA began in 2012.  The record contains three buddy statements submitted in October 2016, which attest to post-service psychiatric symptoms such as an attitude problem, distancing himself from others, depression, nervousness, anxiety and receipt of medication for the condition.  A private physician indicated in an October 2010 letter that the Veteran had depression while in the military by history.  

The Veteran contends hypertension onset in-service through symptoms of dizziness, fainting and nausea.  He reported that he was diagnosed with hypertension right after discharge by a private physician and that he was on medication for the condition since 1971.  A private treating physician stated in a June 2009 letter that the Veteran's hypertension had been significant for many years.  According to the Veteran's history, the condition was present when he was serving in the military.  

For the Veteran's right foot condition, the Veteran essentially asserts his duties jumping in airborne training caused a right foot condition and, in particular, an instance where he hurt his right foot after a jump.  The STRs indicate that the Veteran had pain in his big toe of his right foot and the mid shaft of the right tibia after an airborne jump.  See STR dated August 26, 1968.

For the Veteran's claimed disabilities associated with symptoms of dizziness and fainting spells and shortness of breath, STRs indicate that the Veteran had symptoms of dizziness of fainting spells and shortness of breath on the physician's summary of his report of medical history from February 1970.  

As the Veteran has not been afforded a VA examinations for the conditions of an acquired psychiatric condition, hypertension, a right foot condition, a disability manifested by symptoms of dizziness and fainting spells or a disability manifested by shortness of breath, the Board finds that the evidence currently of record is inadequate to resolve the claims for service connection, and that an examination and opinion is needed for the above listed conditions.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the AOJ should arrange for the Veteran to undergo appropriate VA examinations.

For the Veteran's secondary claims related to hypertension (secondary to acquired psychiatric condition), a kidney condition (secondary to hypertension), a disability manifested by dizziness and fainting (secondary to hypertension) and a disability manifested by shortness of breath (secondary to kidney condition or hypertension), the Board notes that the Veteran is not currently service connected for the underlying conditions and the claims are intertwined with those noted above.  As such, the matters must be addressed as indicated by the result of the VA examinations for the acquired psychiatric condition, hypertension and kidney condition.  

The Veteran testified to having recent VA treatment for shortness of breath and depression and that he is in receipt of Social Security Administration (SSA) disability for his kidney condition during his October 2016 Board hearing.  On remand, updated VA treatment records and any outstanding SSA records must be obtained.  

The Veteran has asserted exposure to herbicides due to training at Fort McClellan.  The Board notes that no attempts have been made to obtain the Veteran's military personnel records, as they may confirm service at Fort McClellan.  As such, on military personnel records must be obtained.  If service at Fort McClellan is confirmed, VA must follow the procedures set forth in the Veterans Benefits Administration (VBA) Adjudication Procedure Manual to aid in the determination as to whether herbicide exposure is established.  See VBA Manual, M21-1MR, IV, ii.2.C.10.o.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding pertinent VA and/or private treatment records not already of record, including those from the Birmingham VAMC beyond March 2016.

2.  Obtain all SSA records, including a copy of the award letter.  Any negative search results should be noted in the record.

3.  Obtain any outstanding military personnel records and attempt to determine the dates the Veteran served at Fort McClellan, Alabama, if any.

If service is confirmed, attempt to verify the Veteran's alleged herbicide agent exposure while stationed at Fort McClellan following the procedures set forth in VBA Manual, M21-1MR, IV, ii.2.C.10.o.  All requests and responses received should be associated with the claims file.

4.  Thereafter, schedule the Veteran for appropriate VA examination(s) to determine the nature and etiology of any diagnosed acquired psychiatric, hypertension, disability manifested by dizziness and fainting, disability manifested by shortness of breath, and a right foot disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

For the Veteran's acquired psychiatric condition:

(a)  Identify all current acquired psychiatric conditions.

(b)  For any diagnosed psychiatric disorder other than a personality disorder, is it at least as likely as not (50 percent or greater probability) that such currently diagnosed psychiatric disorder(s) began during, or is otherwise etiologically related to, his active duty service?

For the Veteran's hypertension, disability manifested by dizziness and fainting, disability manifested by shortness of breath, and right foot condition: 

(a)  Identify all currently diagnosed disabilities including whether there is any diagnosis associated with the symptoms of dizziness and fainting, or shortness of breath.

(b)  Is it at least as likely as not (a 50 percent or better probability) that any condition diagnosed above (hypertension, disability manifested by dizziness and fainting, disability manifested by shortness of breath, and right foot condition) is causally or etiologically related to the Veteran's military service?

If any of the above opinions are positive for a link between service and acquired psychiatric condition or hypertension, appropriate VA examinations must be conducted to address matters on a secondary basis, specifically whether:

Is it at least as likely as not (50 percent or greater probability) that hypertension is caused by the Veteran's acquired psychiatric disorder.  Please explain why or why not.
If not, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that hypertension was permanently worsened beyond normal progression (aggravated) by the Veteran's acquired psychiatric disorder.  Please explain why or why not.  If the examiner finds that the disability was aggravated by the service-connected disability, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

Is it at least as likely as not (50 percent or greater probability) that a kidney disorder and/or a disability manifested by dizziness and fainting is caused by the Veteran's hypertension.  Please explain why or why not.

If not, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that a kidney disorder and/or a disability manifested by dizziness and fainting was permanently worsened beyond normal progression (aggravated) by the Veteran's hypertension.  Please explain why or why not.  If the examiner finds that the disability was aggravated by the service-connected disability, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

The examiner must consider both medical and lay evidence of record.  All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.

5.  Thereafter, the AOJ should review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, the claims for service connection on appeal should be readjudicated.  If any of the benefits sought remain denied, an appropriate SSOC should be issued and provided to the Veteran and his representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



